FUNK, P. J.
Epitomized Opinion
This was a suit for a writ of mandamus commenced in the court of appeals for Wayne county by Yockey to compel the sheriff to set off to him certain chattel property as exempt under the exemption laws of the state in lieu of a homestead. In 1924 one Rush obtained two judgments against plaintiff and his wife upon two promissory notes given as a part of the. purchase price of certain chattel property. Shortly thereafter Yockey made a deed of assignment for the benefit of his creditors reserving his exemptions. The inventory, after setting off certain property as exempt, appraised certain other personal property at $207 which was selected by Yockey in lieu of his homestead. Shortly thereafter this property was seized by the sheriff whereupon this suit was instituted. In refusing the writ, the court held:
1. The probate court has full jurisdiction to adjudicate all questions of exemptions in matters of assignment.
2. When the appaisers inventoried the property in question, as assets of the assignee, and made the statement on said schedule they did concerning said property being under levy by the sheriff, plaintiff had the right to make application under 11112 G. C. to require the appraisers to set off said property to him as exempt.
3. Where a party was present and a party to the proceedings in one court, he cannot later raise the same question by another form of action in another court for the former ad-judiciation is res adjudicata.